DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7, and 22-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection with respect to 35 USC 112 second paragraph made in the Office Action mailed on 12/18/2020 is hereby withdrawn as a result of amendment filed on 03/11/2021.

Claim Objections
3.	Claims 23-27 are objected to because of the following informalities:  
Regarding claim 23, it appears “a the second external pin” in line 6 should be --a second external pin--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, Applicant should clarify if “a first terminal of the secondary winding” in lines 10-11 should be –the first terminal of the secondary winding-- and “a second 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5, 22-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Eng et al. (U.S. PG. Pub. No. 2015/0381060 A1) in view of Leonard et al. (U.S. Patent No. 5,959,842).
With respect to claim 1, Eng et al., hereinafter referred to as “Eng,” teaches a power module (FIG. 1 below, a reproduction of FIG. 1) comprising: 
a transformer unit 3 comprising a primary winding 31, a magnetic core 27, and a secondary winding 32 and or 33; 
rH comprising a first terminal (end near pin 21) and a second terminal (end near node 28); 
a second capacitor unit CrI comprising a first terminal (end near node 28) and a second terminal (end near pin 22), wherein the first terminal (end near node 28) of the second capacitor unit CrI and the second terminal (end near node 28) of the first capacitor unit CrH are electrically coupled through a first node 28, and are electrically coupled to a first terminal 29 of the primary winding of the transformer unit through the first node 28; 
a first switch unit 11 comprising a first terminal 34 and a second terminal (end near node 29); 
a second switch unit 12 comprising a first terminal (end near node 29) and a second terminal 35, wherein the first terminal (end near node 29) of the second switch unit 12 and the second terminal (end near node 29) of the first switch unit 11 are electrically coupled through a second node 29, and electrically coupled to a second terminal 30 of the primary winding of the transformer unit through the second node 29; 
a first external pin 21 electrically coupled to the first terminal (end near pin 21) of the first capacitor unit CrH; 
a second external pin 22 electrically coupled to the second terminal (end near pin 22) of the second capacitor unit CrI; 
a third external pin 23 electrically coupled to the first terminal 35 of the first switch unit 11; 
a fourth external pin 24 electrically coupled to the second terminal 35 of the second switch unit 12;
a secondary-side circuit 36 electrically coupled to the secondary winding 32 and or 33 of the transformer unit 3; 
a fifth external pin 25 electrically coupled to a first output terminal (end near pin 25) of the secondary-side circuit 36; and 
 (paras. [0044]-[0046]). Eng does not expressly teach 
a main board; 
the transformer unit disposed on the main board; 
the first capacitor unit disposed on the main board; 
the second capacitor unit disposed on the main board;
the first switch unit disposed on the main board;
the second switch unit disposed on the main board;
the first external pin extending outside the main board;
the second external pin extending outside the main board;
the third external pin extending outside the main board;
the fourth external pin extending outside the main board; 
the secondary-side circuit disposed on the main board;
the fifth external pin extending outside the main board; and
the sixth external pin extending outside the main board.
Leonard et al., hereinafter referred to as “Leonard,” teaches a power module 240 (FIG. 2) comprising:
a main board (board on which circuit elements 241-249 are disposed); 
the transformer unit 241 disposed on the main board; 
the first capacitor unit 246 disposed on the main board; 
the second capacitor unit 247 disposed on the main board;
the first switch unit 244 disposed on the main board;
the second switch unit 245 disposed on the main board;
the first external pin 220 extending outside the main board;
the second external pin 220 extending outside the main board;
the third external pin 220 extending outside the main board;

the secondary-side circuit (secondary circuits of transformer unit 241) disposed on the main board;
the fifth external pin 220 extending outside the main board; and
the sixth external pin 220 extending outside the main board (col. 4, lines 9-15). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the circuit elements disposed on the main board and the external pins extending outside the main board as taught by Leonard to the power module of Eng to facilitate manufacturing while retaining coplanarity and electrical reliability (para. [0067]).

    PNG
    media_image1.png
    576
    959
    media_image1.png
    Greyscale

With respect to claims 2 and 26, Eng teaches the power module of claims 1 and 23, respectively, wherein the power module further comprises: 
an inductor unit Lr electrically coupled between the second terminal 30 of the primary winding of the transformer unit and the second node 29 (para. [0064]). 
With respect to claims 3, and 27, Eng teaches the power module of claims 1 and 23, respectively, wherein the power module further comprises: 
an inductor unit Lm electrically coupled between the first terminal 29 and the second terminal 30 of the primary winding of the transformer unit (para. [0064]). 
With respect to claim 5, Eng teaches the power module of claim 1, wherein the first external pin 21 is electrically coupled to the third external pin 23 and the second external pin 22 is electrically coupled to the fourth external pin 24, such that the power module forms a resonant circuit (paras. [0046] and [0064]). 
With respect to claims 22 and 34, Eng in view of Leonard teaches the power module of claims 1 and 28, respectively, wherein the secondary winding of the transformer unit comprises a first terminal (first end) and a second terminal (second end) (para. [0047]). Eng (in the embodiment of FIG. 1) in view of Leonard does not expressly teach
the secondary-side circuit comprises a seventh switch unit, and an eighth switch unit;
wherein a second terminal of the seventh switch unit is electrically coupled to the second output terminal, a second terminal of the eighth switch unit is electrically coupled to the second output terminal, a first terminal of the seventh switch unit is electrically coupled to a first terminal of the secondary winding, a first terminal of the eighth switch unit is electrically coupled to a second terminal of the secondary winding, and a center-tapped terminal of the secondary winding is electrically coupled to the first output terminal.
Best understood in view of 35 USC 112 second paragraph rejection, Eng, in the embodiment of FIG. 9, teaches a power module, wherein
the secondary-side circuit 4 comprises a seventh switch unit 41, and an eighth switch unit 42;
wherein a second terminal (right end) of the seventh switch unit is electrically coupled to the second output terminal (upper terminal of load RL), a second terminal (right end) of the eighth switch unit is electrically coupled to the second output terminal (upper terminal of load L), a first terminal (left end) of the seventh switch unit is electrically coupled to a first terminal (upper end of secondary winding 32) of the secondary winding, a first terminal (left end) of the eighth switch unit is electrically coupled to a second terminal (lower end of secondary winding 33) of the secondary winding, and a center-tapped terminal (terminal between secondary windings 32 and 33) of the secondary winding is electrically coupled to the first output terminal (lower end of load RL) (pars. [0066]-[0067]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the seventh and eight switches connections to the secondary winding and the output terminals as taught by Eng in embodiment 9 to the power module of Eng (in the embodiment of FIG. 1) in view of Leonard to lower power loss, thereby promoting overall conversion efficiency (para. [0067]).
With respect to claim 23, Eng teaches a power module (FIG. 1 above, a reproduction of FIG. 1), comprising: 
a transformer unit 3 comprising a primary winding 31; 
a first external pin 21; 
as the second external pin 22; 
a third external pin 23; 
a fourth external pin 24; 
a capacitor unit CrH and CrI electrically coupled to the first external pin and the second external pin; and
a primary switch unit 11 electrically coupled to the third external pin and the fourth external pin  (paras. [0044]-[0046]). Eng does not expressly teach 
a main board;
the transformer unit disposed on the main board;
a first external pin extending outside the main board; 
a the second external pin extending outside the main board; 

a fourth external pin extending outside the main board;  and 
the primary switch unit disposed on the main board.
Leonard teaches a power module 240 (FIG. 2) comprising:
a main board (board on which circuit elements 241-249 are disposed);
the transformer unit 241 disposed on the main board;
a first external pin 220 extending outside the main board; 
a the second external pin 220 extending outside the main board; 
a third external pin 220 extending outside the main board; 
a fourth external pin 220 extending outside the main board;  and 
the primary switch unit 224 or 225 disposed on the main board (col. 4, lines 9-15). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the circuit elements disposed on the main board and the external pins extending outside the main board as taught by Leonard to the power module of Eng to facilitate manufacturing while retaining coplanarity and electrical reliability (para. [0067]).
With respect to claim 24, Eng in view of Leonard teaches the power module of claim 23, wherein the capacitor unit comprises:
a first capacitor unit CrH comprising a first terminal (end near pin 21) and a second terminal (end near node 28), the first external pin 21 electrically coupled to the first terminal of the first capacitor unit, and the first capacitor 246 (Leonard) unit disposed on the main board (FIG. 2 of Leonard); and
a second capacitor unit CrI comprising a first terminal (end near node 28) and a second terminal (end near pin 22), the second external pin 22 electrically coupled to the second terminal of the second capacitor unit, and the second capacitor 247 (Leonard) unit disposed on the main board (FIG. 2 of Leonard), wherein the first terminal of the second capacitor unit and the second terminal of the first capacitor unit are electrically coupled 
With respect to claim 25, Eng in view of Leonard teaches the power module of claim 24, wherein the primary switch unit comprises:
a first switch unit 11 comprising a first terminal 34 and a second terminal (end near node 29), the third external pin 23 electrically coupled to the first terminal of the first switch unit, and the first switch unit 244 (Leonard) disposed on the main board (FIG. 2 of Leonard); and
a second switch unit 12 comprising a first terminal (end near node 29) and a second terminal 35, and the second switch unit 245 (Leonard) disposed on the main board (FIG. 2 of Leonard), wherein the fourth external pin 24 is electrically coupled to the second terminal of the second switch unit, the first terminal of the second switch unit and the second terminal of the first switch unit are electrically coupled through a second node 29, and electrically coupled to a second terminal of the primary winding of the transformer unit through the second node (Eng, paras. [0044]-[0046], Leonard, col. 4, lines 9-15).
With respect to claim 28, Eng teaches a power module (FIG. 1 above, a reproduction of FIG. 1), comprising:
a transformer unit 3 comprising a primary winding 31, a magnetic core 27, and a secondary winding 32 and or 33;
a primary-side circuit (circuit related to the primary side of transformer unit 3) electrically coupled to the primary winding of the transformer unit;
a first external pin 21, a second external pin 22, a third external pin 23 and a fourth external pin 24 electrically coupled to the primary-side circuit respectively;
a secondary-side circuit (circuit related to the primary side of transformer unit 3) electrically coupled to the secondary winding of the transformer unit, and the transformer unit disposed between the primary-side circuit and the secondary-side circuit;

a main board;
the transformer unit disposed on the main board;
the primary-side circuit disposed on the main board
the first to fourth external pins extending outside the main board
the secondary-side circuit disposed on the main board; and 
the fifth and the sixth external pins extending outside the main board.
Leonard teaches a power module 240 (FIG. 2) comprising:
a main board (board on which circuit elements 241-249 are disposed);
the transformer unit 241 disposed on the main board;
the primary-side circuit (circuit elements related to primary side of transformer unit 241) disposed on the main board
the first to fourth external pins 220 extending outside the main board
the secondary-side circuit (circuit elements related to secondary side of transformer unit 241) disposed on the main board; and 
the fifth and the sixth external pins 220 extending outside the main board (col. 4, lines 9-15). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the circuit elements disposed on the main board and the external pins extending outside the main board as taught by Leonard to the power module of Eng to facilitate manufacturing while retaining coplanarity and electrical reliability (para. [0067]).
With respect to claim 29, Eng in view of Leonard teaches the power module of claim 28, wherein the primary-side circuit comprises:
a first capacitor unit CrH comprising a first terminal (end near pin 21) and a second terminal (end near node 28), the first external pin 21 electrically coupled to the first terminal of 
a second capacitor unit CrI comprising a first terminal (end near node 28) and a second terminal (end near pin 22), the second external pin 22 electrically coupled to the second terminal of the second capacitor unit, and the second capacitor unit 247 (Leonard) disposed on the main board (FIG. 2 of Leonard), wherein the first terminal of the second capacitor unit and the second terminal of the first capacitor unit are electrically coupled through a first node 28, and are electrically coupled to a first terminal of the primary winding of the transformer unit through the first node 28 (Eng, paras. [0044]-[0046], Leonard, col. 4, lines 9-15).
With respect to claim 30, Eng in view of Leonard teaches the power module of claim 29, wherein the primary-side circuit further comprises:
a first switch unit 11 comprising a first terminal 34 and a second terminal (end near node 29), the third external pin 23 electrically coupled to the first terminal of the first switch unit, and the first switch unit 244 (Leonard) disposed on the main board (FIG. 2 of Leonard); and
a second switch unit 12 comprising a first terminal (end near node 29) and a second terminal 35, and the second switch 245 (Leonard) unit disposed on the main board (FIG. 2 of Leonard), wherein the fourth external pin 24 is electrically coupled to the second terminal of the second switch unit, the first terminal of the second switch unit and the second terminal of the first switch unit are electrically coupled through a second node 29, and electrically coupled to a second terminal of the primary winding of the transformer unit through the second node (Eng, paras. [0044]-[0046], Leonard, col. 4, lines 9-15).
With respect to claim 31, Eng in view of Leonard teaches the power module of claim 30, further comprising:
a first inductor unit Lr  electrically coupled between the second terminal 30 of the primary winding of the transformer unit and the second node 29; and
m  electrically coupled between the first terminal 29 and the second terminal of the primary winding of the transformer unit (Eng, para. [0064]).
With respect to claim 32, Eng in view of Leonard teaches the power module of claim 31, wherein the first external pin 21 is electrically coupled to the third external pin 23 and the second external pin 22 is electrically coupled to the fourth external pin 24, such that the power module forms a resonant circuit through the first and second capacitor units and the first and second inductors (Eng, para. [0064]).


With respect to claim 33, Eng in view of Leonard teaches the power module of claim 28, wherein the secondary winding of the transformer unit comprises a first terminal (first end) and a second terminal (second end);
the secondary-side circuit comprises a third switch unit , a fourth switch unit, a fifth switch unit, and a sixth switch unit;
wherein a first terminal of the third switch unit and a first terminal of the fifth switch unit are electrically coupled through a first output terminal, a second terminal of the fourth switch unit and a second terminal of the sixth switch unit are electrically coupled through a second output terminal, a second terminal of the third switch unit and a first terminal of the fourth switch unit are electrically coupled thorough the first terminal of the secondary winding, a second terminal of the fifth switch unit and a first terminal of the sixth switch unit are electrically coupled through the second terminal of the secondary winding.

9.	Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Eng in view of Leonard, as applied to claims 1 and 28 above, and further in view of Ye et al. (U.S. PG. Pub. No. 2017/0063251 A1).
With respect to claims 7 and 33, Eng in view of Leonard teaches the power module of claims 1 and 28, wherein the secondary winding of the transformer unit comprises a first terminal (first end) and a second terminal (second end) (Eng, para. [0047]). Eng in view of Leonard does not expressly teach 
the secondary-side circuit comprises a third switch unit, a fourth switch unit, a fifth switch unit, and a sixth switch unit; 
wherein a first terminal of the third switch unit and a first terminal of the fifth switch unit are electrically coupled through the first output terminal, a second terminal of the fourth switch unit and a second terminal of the sixth switch unit are electrically coupled through the second output terminal, a second terminal of the third switch unit and a first terminal of the fourth switch unit are electrically couple thorough the first terminal of the secondary winding, a second terminal of the fifth switch unit and a first terminal of the sixth switch unit are electrically coupled through the second terminal of the secondary winding. 
Ye teaches a power module (e.g. FIG. 2A), wherein the secondary-side circuit (right side circuit of transformer 212) comprises a third switch unit Q5, a fourth switch unit Q6, a fifth switch unit Q7, and a sixth switch unit Q8; 
wherein a first terminal (upper end) of the third switch unit Q5 and a first terminal (upper end) of the fifth switch unit Q7 are electrically coupled through the first output terminal (upper end of load RL), a second terminal (lower end) of the fourth switch unit Q6 and a second terminal (lower end) of the sixth switch unit Q8 are electrically coupled through the second output terminal (lower end of load RL), a second terminal (lower end) of the third switch unit Q5 and a first terminal (upper end) of the fourth switch unit Q6 are electrically couple thorough the first terminal T5 of the secondary winding, a second terminal (lower end) of the fifth switch unit Q7 and a first terminal (upper end) of the sixth switch unit Q8 are electrically coupled through the second terminal T6 of the secondary winding (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art .

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837